DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4, 10-16, 18, 20, 24 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 4, 10-16 and 18, the prior art fails to teach the predetermined inspection dose is associated with a nominal current intensity I0 wherein controlling the current intensity I based on the obtained information wherein the current intensity is controlled according to I = αi I0 where αi is a coefficient corresponding to the at least one part pi of the vehicle to be irradiated and selected based on the obtained information as claimed in independent claim 1.
Regarding claims 20 and 24, the prior art fails to teach the predetermined inspection dose is associated with a nominal radiation source frequency f0, and wherein controlling the frequency f is such that, based on the obtained information: f=βif0 where βi is a coefficient corresponding to the at least one part pi the vehicle to be irradiated and selected based on the obtained information as claimed in independent claim 20.
Regarding claim 26, the prior art fails to teach the predetermined inspection dose is associated with a nominal radiation energy E0, and wherein controlling the radiation energy E is such that, based on the obtained information E=γiE0 where γi is a coefficient corresponding to the at least one part pi of the vehicle to be irradiated and selected based on the obtained information as claimed in independent claim 26.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884